Citation Nr: 1211098	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-39 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from May 1941 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2010 the Board remanded the issues on appeal in order for the Veteran to be afforded a new VA examination; the VA examination was conducted in July 2010.  In April 2011 the Board denied the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran then appealed the Board's denials of service connection to the United States Court of Appeals for Veterans Claims (Court), which, in October 2011, granted a Joint Motion for Remand (JMR) and vacated the April 2011 Board decision.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In compliance with the October 2011 JMR the Board finds that further development is warranted for the issues on appeal; specifically, a VA examination. 

The Veteran asserts that he has diagnosis of bilateral hearing loss and tinnitus 
are related to his military service.  In April 2011 the Board denied service connection for both bilateral hearing loss and tinnitus based on no in-service diagnosis or treatment, no continuity of symptomatology, no diagnosis for nearly 63 years after the Veteran's military service, and no competent medical opinion to relate the Veteran's claimed bilateral hearing loss and/or tinnitus to service.  

The Board relied on the two VA examinations of record, a December 2008 VA examination and a July 2010 VA examination.  The December 2008 report notes that the Veteran gave a history of having hearing loss for two years with worsening over the prior six months.  He gave a history of tinnitus for five to six years.  The December 2008 VA examiner declined to provide an opinion as to the possibility of a relationship between the Veteran's disabilities and active service on the grounds that to do so would be mere speculation.  The examiner noted that the status of the Veteran's hearing on separation from service was unknown, and that damage to the inner ears causes hearing loss beginning in the higher frequencies which then spreads to lower frequencies.  However, the Veteran had reported onset over the past two and five years.

The July 2010 VA examination report noted that despite repeated attempts and reinstruction, the test results were not reliable and therefore not suitable for rating purposes.  Type A tympanograms were obtained and were consistent with normal middle ear system function.  On puretone testing, despite repeated attempts and reinstruction, there had been variability of up to 15 decibels on retest.  There was poor agreement between puretone testing and speech recognition testing.  The VA examiner specifically stated that as the results were deemed unreliable and unsuitable for rating purposes, he was unable to provide the requested opinion.  It was noted that the test results were strongly suggestive of non organic hearing loss component.  The April 2011 remand also noted that the Veteran's private doctors have also failed to relate the Veteran's current disabilities to the acoustic trauma in service.  

As noted above, after the April 2011 Board denials of service connection the Veteran appealed to the Court and an October 2011 JMR was issued.  According to the October 2011 JMR, the December 2008 and July 2010 VA examiners' opinions were inadequate for adjudication purposes.  They specifically stated that the post remand July 2010 opinion was inadequate because the examiner's conclusion "As the results were deemed unreliable and unsuitable for rating purposes, I cannot provide an opinion" was unclear as to why the examiner could not give an opinion as to the likely etiology of the Veteran's bilateral hearing loss and tinnitus based on previous diagnoses and other evidence of record.  It was further stated that the July 2010 examiner's opinion was inadequate because he must provide a reasoned medical explanation of why he is unable to provide an opinion.  Thus, the October 2011 JMR directed the Board to obtain a new VA examination for the Veteran.  

In compliance with the October 2011 JMR, the Board is required to remand the case so that the Veteran should be scheduled for a new VA examination.  The VA examiner must determine whether the Veteran has hearing loss that meets the requirements of 38 C.F.R. 3.385, and the nature and likely etiology of any bilateral hearing loss and/or tinnitus.  He/she should also review the Veteran's prior medical history before stating an opinion and provide a reasoned explanation for its conclusion.  If the VA examiner cannot provide an opinion then he/she must proved a reasoned medical explanation of why he/she cannot give an opinion to the etiology of the Veteran's bilateral hearing loss and/or tinnitus.  

Prior to any VA examination, the RO/AMC must obtain any pertinent treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The entire claims file must be made available to the examiner, including the December 2008 and July 2010 VA examinations and THIS remand, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

As noted above, the VA examiner must carefully review the Veteran's claims file and pertinent records.  After an examination of the Veteran he/she must answer the following questions:

A) Does the Veteran have current diagnoses of bilateral hearing loss and/or tinnitus?  Is any hearing loss of sufficient severity to meet the requirements of 38 C.F.R. 3.385?    Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385
 
B) For each diagnosis, is it at least as likely as not related to the Veteran's active service?

C) If the VA examiner cannot opine on the etiology of the Veteran's diagnoses then he/she must discuss in full detail why a nexus opinion cannot be given. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


